872 A.2d 1138 (2005)
OFFICE OF DISCIPLINARY COUNSEL, Petitioner
v.
Barry Franklin LEVINE, Respondent.
No. 917 Disciplinary Docket No. 3.
Supreme Court of Pennsylvania.
Argued March 7, 2005.
Decided April 27, 2005.
Cory John Cirelli, Pittsburgh, for Office of Disciplinary Counsel, petitioner.
Philip B. Friedman, Erie, for Barry Franklin Levine, respondent.
Before: CAPPY, C.J., and NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM:
Upon consideration of the Report and Recommendations of the Disciplinary Board dated March 18, 2004, and following oral argument, it is hereby
ORDERED that Barry Franklin Levine be and he is suspended from the Bar of this Commonwealth for a period of five years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Justice CASTILLE did not participate in the consideration or decision of this case.
Chief Justice CAPPY files a dissenting statement in which Justice SAYLOR joins.
Chief Justice CAPPY dissenting.
I respectfully dissent from the majority's imposition of a suspension for a period of five years, and would disbar Respondent. Initially, I note that Respondent has failed to satisfy his burden of demonstrating that his psychiatric disorder was a substantial causal factor in his misconduct pursuant to Office of Disciplinary Counsel v. Braun, 520 Pa. 157, 553 A.2d 894 (1989). The nature of his misconduct  affixing a judge's signature to an order approving the settlement of a claim and submitting the same to an insurance carrier  is of the most egregious nature. Respondent further attempted to conceal his misconduct by filing a motion with the court in which he falsely asserted that the trial judge had signed the order, but that the order had *1139 been inadvertently misplaced. Under these circumstances, where the very nature of the legal process has been compromised, the appropriate sanction is disbarment.
Justice SAYLOR joins this dissenting statement.